Case 17-33369   Doc 26   Filed 02/11/19 Entered 02/11/19 15:02:51   Desc Main
                           Document     Page 1 of 4
Case 17-33369   Doc 26   Filed 02/11/19 Entered 02/11/19 15:02:51   Desc Main
                           Document     Page 2 of 4
Case 17-33369   Doc 26   Filed 02/11/19 Entered 02/11/19 15:02:51   Desc Main
                           Document     Page 3 of 4
Case 17-33369   Doc 26   Filed 02/11/19 Entered 02/11/19 15:02:51   Desc Main
                           Document     Page 4 of 4
